Citation Nr: 9908924	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-18 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
heart disorder diagnosed as paroxysmal tachycardia.


REPRESENTATION

Appellant represented by:	Charles J. Kettler, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) as a 
member of the Army National Guard from November 27, 1962 to 
January 14, 1963, when he received a medical discharge.  The 
appellant apparently again served on ACDUTRA as a member of 
the Army National Guard from June 11, 1963 to June 16, 1963.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In February 1990, the RO issued a rating decision which 
denied the appellant entitlement to service connection for a 
heart disorder which it found to have preexisted service and 
to not have been aggravated by service.  He was notified of 
that denial in April 1990, and he did not timely disagree.  
That rating action therefore became final.  The appellant 
attempted to reopen this claim in July 1995.  The RO issued a 
rating decision in May 1996 that indicated that no new and 
material evidence had been submitted and denied the reopening 
of that issue.

In November 1998, a Travel Board hearing was held in 
Montgomery before Michael D. Lyon, who is the Board Member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102.  A 
transcript of the hearing testimony is in the claims file.  A 
personal hearing transcript is considered a writing.  Tomlin 
v. Brown, 5 Vet. App. 355 (1993).  The appellant stated at 
the hearing that he waived review of additional evidence by 
the agency of original jurisdiction and therefore referral 
back to the RO of evidence received by the Board (that the RO 
had not considered) is not required.  38 C.F.R. § 20.1304.  
However, since the case is being remanded, the RO will have 
the opportunity to consider the evidence submitted to the 
Board by the appellant in December 1998.



REMAND

The VA has a duty to assist the appellant once his claim is 
found to be well-grounded or where there is notice of 
evidence that might be pertinent to the claim.  See 38 
U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69 
(1995); Graves v. Brown, 8 Vet. App. 522 (1996).  In this 
case, additional development is indicated.

Service connection may be granted upon a showing that the 
appellant currently suffers from a disease or injury which 
was incurred in or aggravated by ACDUTRA.  38 U.S.C.A. 
§§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303.  The underlying 
disorder, as opposed to the symptoms, must be shown to have 
worsened in order to find aggravation.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  As noted above, the 
appellant's claim of entitlement to service connection for a 
heart disorder was found by the RO to have preexisted service 
and to not have been aggravated by ACDUTRA.

The service medical records currently associated with the 
claims file clearly indicate that the appellant received a 
medical discharge from the Army National Guard for recurrent 
rapid heartbeat (paroxysmal tachycardia) of unknown etiology.  
The Medical Board proceedings of January 1963 resulted in 
findings that the appellant's paroxysmal tachycardia existed 
prior to service; was not caused by any incident of service; 
was not aggravated by service; and rendered him medically 
unfit for enlistment.  A clinical note dated December 14, 
1962, indicates that the appellant had suffered an episode of 
paroxysmal atrial tachycardia that converted with carotid 
pressure.  

It is also indicated in the service medical records that the 
appellant was admitted to the hospital at Ft. Jackson on 
January 4, 1963, and that he was treated there for about a 
week, but it does not appear that any of those hospital 
records have been associated with the claims file.  It is 
important to obtain these records, if possible, in order to 
ascertain what the appellant stated about his condition at 
the time of his admission and prior to the initiation of 
Medical Board proceedings.  In addition, it does not appear 
that the RO contacted the appellant's Alabama National Guard 
unit directly.  The RO also did not contact the Adjutant 
General of the Alabama National Guard in order to obtain the 
appellant's medical records associated with his time in the 
Guard.  Furthermore, the National Personnel Record Center 
(NPRC) has indicated that the appellant served on ACDUTRA for 
a few days in June 1963.  These records, if any, have not 
been associated with the claims file.  The Board finds that 
in order to equitably adjudicate the appellant's claim, 
further development is necessary in the form of an attempt to 
obtain the rest of the appellant's service medical records 
and his service personnel records from the Army National 
Guard.

Lastly, in regard to the new and material evidence issue, the 
Board notes that a recent case, Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998), cites the pertinent provisions of 38 C.F.R. 
§ 3.156 and rescinds the use of the two-step review 
previously articulated by the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999).

These considerations require the gathering of additional 
records and further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Hence, the Board requests further development.  Due to these 
factors, the Board deems the clinical evidence currently on 
file to be inadequate for adjudicating this claim.  In such 
cases, remand for additional examination is the appropriate 
remedy.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).

In the interest of due process, the Board finds that this 
appeal should again be REMANDED to the RO for the following 
action: 

1.  The RO should contact the appellant's 
National Guard unit directly, as well as 
the Adjutant General of the Alabama 
National Guard, in order to obtain the 
rest of the appellant's service medical 
records, in particular, the records 
associated with the hospitalization at 
Ft. Jackson beginning on January 4, 1963, 
and all of the medical records for his 
second period of ACDUTRA.  An attempt 
should also be made to obtain personnel 
records from all periods of duty, whether 
active, inactive duty for training or 
ACDUTRA, in the Alabama National Guard.  
All available paths of inquiry to obtain 
these records or duplicates of the 
records, including contacting the 
contacting the appropriate service 
department or unit, the Adjutant General 
of the Alabama National Guard, the 
hospital at Ft. Jackson, or the National 
Personnel Records Center or other 
alternative sources, should be explored, 
and the measures undertaken should be 
specifically recorded in the claims file.  
If there are no additional records, 
documentation used in making that 
determination should be set forth in the 
claims file. 

2.  After the above development is 
completed, the RO should arrange for a 
review of the appellant's medical records 
by a cardiovascular specialist, due to 
the questions of etiology presented, in 
order to evaluate the etiology and extent 
of any cardiac disorder, including 
tachycardia, present.  The claims file, 
including all in-service and post-service 
treatment records, should be made 
available to the reviewer.  The reviewer 
is requested to review the pertinent 
medical records and provide a written 
opinion as to the presence, etiology and 
onset of any cardiac disorder found.  
Specifically, the reviewer is requested 
to provide an opinion as to the medical 
probability that any documented cardiac 
disorder, including tachycardia, 
nonspecific ST-T wave changes and/or 
hypertension is related to symptoms or 
signs the appellant may have had in 
service or within one year of service 
separation.  The reviewer should also 
offer an opinion as to whether the 
appellant's documented tachycardia is 
related, directly or by aggravation, to 
symptoms the appellant had in service, 
intercurrent causes; or to a combination 
of such causes or to some other cause or 
causes.  

The reviewer should discuss all in-
service blood pressure and pulse 
readings, with comment on the clinical 
significance of, and treatment for, any 
atypical findings to include whether they 
represented a normal variant or 
congenital condition.  The reviewer 
should also discuss, with degree of 
medical probability expressed, whether 
any signs or symptoms noted in service or 
within one year of service separation are 
the first manifestations of said cardiac 
disorder(s), as well as the approximate 
date of onset thereof.  

The reviewer is also specifically 
requested to render an opinion as to 
whether it is at least as likely as not 
that any pre-existing cardiac disorder 
was aggravated by any incident or 
incidents of ACDUTRA.  The reviewer is 
also requested to offer an opinion as to 
whether the appellant's diagnosed 
paroxysmal tachycardia could have 
increased in severity beyond the normal 
progression of the condition during his 
ACDUTRA.

If it is determined that examination(s) 
are needed for making the aforementioned 
opinion, such examination(s) should be 
scheduled.

3.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical records review report.  If the 
report does not include fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the reviewer for corrective action.  
38 C.F.R. § 4.2.  "If the [examination] 
report does not contain sufficient detail 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes."  Green v. 
Derwinski, 1. Vet. App. 121, 124 (1991).

4.  The RO should adjudicate the issue of 
whether there has been presented new and 
material evidence sufficient to reopen 
the claim for service connection for 
paroxysmal tachycardia, including review 
of any additional evidence submitted, 
reviewing the evidence under the analysis 
specified in Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998), and evaluating the 
claim in light of all the evidence of 
record, both new and old, to determine 
whether new and material evidence has 
been submitted, and, if so, whether that 
evidence warrants a revision of whichever 
former decision represents a final 
decision on the merits in accordance with 
Evans v. Brown, 9 Vet. App. 273 (1996) 
and Glynn v. Brown, 6 Vet. App. 523 
(1994).

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
the supplemental statement of the case specifically set forth 
the reasons and bases for the decision.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

